United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2237
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

        Jose Ramon Delgado-Gaytan, also known as Saul Estrada-Alvarez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: April 9, 2018
                               Filed: July 26, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Jose Ramon Delgado-Gaytan pleaded guilty to one count of possession with
intent to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1). Before sentencing, the United States Probation Office prepared a
presentence investigation report (“PSR”), recommending a total offense level of 35,
a criminal history category of III, and an advisory guidelines range of 210 to 262
months. Delgado-Gaytan objected to the calculations. He argued that he qualified
for a two-level “minor participant” reduction because he was merely a courier of the
drugs. See U.S.S.G. § 3B1.2(b). The district court1 overruled the objection, finding
that Delgado-Gaytan was an average participant. It accepted the guidelines range as
set forth in the PSR and sentenced him to 210 months’ imprisonment. Delgado-
Gaytan now appeals, raising three challenges to his sentence. We affirm.

       First, Delgado-Gaytan argues that he should receive a two-level “minor
participant” reduction under U.S.S.G § 3B1.2(b). Whether a defendant was a minor
participant is a question of fact reviewed for clear error. United States v. Young, 689
F.3d 941, 946 (8th Cir. 2012). A minor participant “plays a part in committing the
offense that makes him substantially less culpable than the average participant.” See
U.S.S.G. § 3B1.2, cmt. n.3. A defendant’s status as a courier of drugs does “not
necessarily mean he is less culpable than other participants”; rather, he has the burden
of proving that he is less culpable. United States v. Carrazco, 91 F.3d 65, 67 (8th Cir.
1996). Indeed, when a defendant is “apprehended in possession of a very substantial
amount of drugs,” we consider it “a circumstance that tends to suggest that his
participation in the criminal enterprise was itself very substantial.” Id.

      Here, police arrested Delgado-Gaytan after a confidential informant (“CI”)
reported that he was regularly transporting large quantities of methamphetamine from
Oklahoma to Minnesota and was stationed at a hotel in Minnesota with drugs for sale.
Officers conducted a controlled purchase, through a CI, of 1.1 kilograms of
methamphetamine and then executed a search warrant on Delgado-Gaytan’s hotel
room and his vehicle. Inside the hotel room and vehicle, they found, among other
things, eleven bricks of methamphetamine (weighing approximately fifteen pounds),
a digital scale, three identification cards, nine cell phones, and miscellaneous


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                          -2-
packaging materials. Delgado-Gaytan admitted to transporting methamphetamine
from California to Minnesota for the purpose of distributing the drugs, some of which
were intended for an unknown coconspirator who would distribute the drugs in
Wisconsin. Given these unobjected-to facts, the district court rejected Delgado-
Gaytan’s argument that he was merely a minor “runner” or “driver’ of the drugs.
Instead, the court found that while it was “true that he transported drugs, . . . that was
only part of what he did,” and it noted that “the mere transportation of the drugs does
not transform an average participant into a courier.” On the basis of this evidence,
the district court did not clearly err in denying Delgado-Gaytan’s request for a minor-
role reduction. See Young, 689 F.3d at 946; Carrazco, 91 F.3d at 67.

       Second, Delgado-Gaytan argues that the district court committed procedural
error by failing to consider the 18 U.S.C. § 3553(a) sentencing factors and failing to
adequately explain the sentence. The district court is not required to recite each
§ 3553(a) factor, but it must be clear from the record that it actually considered the
factors in determining the sentence. United States v. Fry, 792 F.3d 884, 891 (8th Cir.
2015). Delgado-Gaytan concedes that he did not preserve this objection below, so
we review for plain error. See id. To prevail under the plain-error standard, Delgado-
Gaytan must show that there is (1) an error (2) that is plain and (3) that affects
substantial rights. United States v. Olano, 507 U.S. 725, 732 (1993). Once those
three conditions have been met, we have discretion to correct the error if it “seriously
affects the fairness, integrity or public reputation of judicial proceedings.” Id.
(alteration omitted).

       At sentencing, the district court considered the § 3553(a) factors, and its
explanation of the sentence was not plainly inadequate. Contrary to Delgado-
Gaytan’s assertion that the “court did not discuss a single § 3553(a) factor,” it is clear
from the district court’s explanation that it considered the nature and circumstances
of the offense as well as the history and characteristics of the defendant. The court
highlighted Delgado-Gaytan’s criminal history, the fact that he was on supervised

                                           -3-
release at the time of the instant offense, and the quantity and purity of the drugs
involved in this offense. On this record, the court found that the sentence was
sufficient but not greater than necessary. Thus, Delgado-Gaytan’s second argument
fails. See Fry, 792 F.3d at 891.

       Finally, Delgado-Gaytan argues that his sentence is substantively unreasonable
because the district court failed to give sufficient weight to mitigating factors and
gave too much weight to his criminal history and the amount of drugs involved in the
underlying offense. We review the substantive reasonableness of a sentence under
the deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51
(2007). We may consider a sentence within the guidelines range, like Delgado-
Gaytan’s, to be presumptively reasonable. See id. Here, Delgado-Gaytan discussed
the mitigating factors at length in his sentencing memorandum and at the sentencing
hearing. Accordingly, we presume the sentencing court considered these arguments.
United States v. Johnson, 619 F.3d 910, 922 (8th Cir. 2010). Moreover, as noted
above, the district court carefully considered the § 3553(a) factors. We see no basis
for finding the sentence unreasonable and thus conclude that the district court did not
abuse its discretion.

      For the foregoing reasons, we affirm Delgado-Gaytan’s within-guidelines
sentence.
                     ______________________________




                                         -4-